PER CURIAM: *
Jeffrey Johnson pleaded guilty to possession of child pornography and received a sentence of 120 months in prison. On appeal, he argues that the presumption of reasonableness given by this court to sentences within the advisory range of the Sentencing Guidelines returns the Guidelines to the unconstitutional mandatory status they held before United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The presumption used by this court does not violate the Sixth Amendment. Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2462-68, 168 L.Ed.2d 203 (2007). The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.0